MEMORANDUM **
*571To the extent Vargas appeals the district court’s discretionary denial of his motion for downward departure, that decision is not reviewable on appeal. United States v. Burnett, 16 F.3d 358, 361 (9th Cir.1994). Because Vargas failed to raise his breach-of-contract claim before the district court, that claim is waived. United States v. Flores-Payon, 942 F.2d 556, 560 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.